                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             FLORENCE DIVISION


 DEBORAH DUBOSE WALLING,                        Case No. 4:15-cv-03246-TLW

               Plaintiff,

       v.

 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,

              Defendant.


                                        ORDER

      Plaintiff filed this action seeking review of the Commissioner’s decision

denying her disability claim. ECF No. 1. On November 15, 2016, United States

Magistrate Judge Thomas E. Rogers, III issued a Report and Recommendation which

recommended reversing the Commissioner’s decision and remanding the case for

further administrative action. ECF No. 21. The Commissioner did not object to the

Report, and on December 7, 2016, the Court accepted the Report and remanded the

case. ECF Nos. 23, 27. Plaintiff then moved for attorney’s fees of $2,456.64 under the

Equal Access to Justice Act (EAJA), ECF No. 29, which the Court granted, ECF No.

32. On December 17, 2018, the Social Security Administration issued a Notice of

Award to Plaintiff, indicating that Plaintiff would receive retroactive benefits

beginning in March of 2007. ECF No. 33-2. The Court notes the Commissioner does

not object to Plaintiff’s counsel’s request for § 406(b) fees in the amount of $41,040.70,



                                            1
but states there should be an offset, or refund, of $5,986.51 in EAJA fees for the

Plaintiff. ECF No. 35.

      This social security matter is now before the Court on Plaintiff’s counsel’s

Motion for Attorney Fees pursuant to 42 U.S.C. § 406(b)(1) and Local Civil Rule

83.VII.07. ECF No. 33. Plaintiff’s attorney seeks to recover $41,040.70 in attorney’s

fees based on 25% of the total retroactive benefits awarded. Id. The motion and

related filings include relevant case law, the time sheet for Plaintiff’s counsel, and

the fee agreement between Plaintiff and her counsel providing for a 25% fee for

counsel. ECF No. 33. Notably, as stated, the Commissioner agrees that counsel for

Plaintiff should receive $41,040.70 in § 406(b) fees. ECF No. 35. However, the

Commissioner argues that the amount should be offset by $5,986.51, the total amount

of EAJA fees awarded to counsel in Plaintiff’s cases, pursuant to Gisbrecht v.

Barnhart, 535 U.S. 789 (2002) and Parrish v. Commissioner of Social Security, 698

F.3d 1215 (9th Cir. 2012). Id.

      The Social Security Act provides that the Court may determine and allow a

reasonable fee for representation not to exceed 25% of the total past-due benefits to

which the claimant is entitled. 42 U.S.C. § 406(b)(1)(A). The Court concludes that

counsel in this case has obtained a favorable result for the Plaintiff, caused no

unusual delay, and has provided thorough and diligent representation. Furthermore,

the amount requested by counsel is not greater than 25% of the past-due benefits

recovered by Plaintiff as required by 42 U.S.C. § 406(b).

      In light of the history of this case and the result achieved, the Court finds that



                                           2
the fee agreement, signed by the Plaintiff and designating a 25% fee for counsel, and

the § 406(b) fees of 25% are reasonable. The Court notes that counsel began work on

this case in 2010. Plaintiff’s first appeal of the ALJ’s decision was filed in the district

court in 2010. Plaintiff’s case was remanded to the ALJ, after which she was denied

benefits. Then, Plaintiff appealed the second denial of benefits, filing her second

federal case in 2012. That case was also remanded to the ALJ, after which she was

denied benefits a third time. Plaintiff then filed the instant case, her third appeal to

the district court. This case was remanded to the ALJ, and, as a result, Plaintiff

received retroactive benefits. Counsel represented Plaintiff throughout the process

and, as noted, now requests § 406(b) fees in the amount of $41,040.70.

       The Court has carefully reviewed the relevant case law, the filings, counsel’s

fee petition, and the accompanying fee agreement. In light of the fact that the

Commissioner does not object, the Court finds that the request for fees pursuant to

§ 406(b) is reasonable. Further, the Court notes that,

       an award under § 406(b) compensates an attorney for all the attorney’s
       work before a federal court on behalf of a Social Security claimant in
       connection with the action that resulted in past-due benefits. . . . Where
       the same attorney represented a claimant at each stage of judicial
       review, the court need merely offset all EAJA awards against the
       § 406(b) award.

Parrish v. Comm’r of Soc. Sec. Admin., 698 F.3d 1215, 1221 (9th Cir. 2012).

Accordingly, IT IS ORDERED that Plaintiff’s Motion for Attorney’s Fees pursuant to

the Social Security Act, 42 U.S.C. § 406(b), ECF No. 33, is hereby GRANTED in the

amount of $41,040.70. Because Plaintiff’s attorney was previously awarded attorney’s




                                            3
fees pursuant to the EAJA in two of Plaintiff’s cases, the Court finds that the amount

of EAJA fees must be refunded to the Plaintiff pursuant to Gisbrecht v. Barnhart,

535 U.S. at 796, and Parrish v. Commissioner, 698 F.3d at 1221. Therefore, counsel’s

award of $41,040.70 should be offset by $5,986.51, and that amount of $5,986.51

should be refunded to the Plaintiff.

      IT IS SO ORDERED.


                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

April 10, 2019
Columbia, South Carolina




                                          4
